In The Court Of Appeals
                           Twelfth Court Of Appeals

In Re:   Donald   Adkins                                       Original Proceeding
         Relator, Pro-se                                       Re:     Case #     12-15-00180-CR


                                                                       3ber 23, 2015
To:   The Clerk of      the Court
                                    REC'D IN COURT OF APPEAL^'
                                     12th Court of Appeals District
      1517 W.   Front   Street

      Suite 354

      Tyler, Texas       75702
                                        PAM ESTES, CLER*
Dear Clerk,

         On or about Friday, October 16, 2015, the Court filed
the Relator's "Petitioning Motion to show cause why this Court
should grant Relator's Petition for Mandamus by way of Leave
of Court."
         The Office of the Clerk responded to this Relator stating
that his "Motioa to show cause why this Court should not grant
Relator's Petition for Mandamus by way of Leave of Court" has
this day been recieved and filed in the above referenced case.
         An error exist..The Relator's Petition - Motion title
states "Relator's Petitioning Motion to show cause why this
Court should grant Relator's Petition for Mandamus by way of
Leave of Court", 'Attention to': "should grant". In the Clerk
of this Court's Notice to Relator's Motion being filed, the
Clerk stated his "Motion to show cause why this Court should
"not" grant Relator's Petion for Mandamus..et.cetra."
         The Relator understands easy made mistakes and only request
that a correction of Record be made and that                  the "should not"
be changed to "should".

                                                      Respectfully Submitted,



                                                     Donald Adkins #         1792685
                                                     Relator,         In Pro-se
                                                     Ramsey I Unit
                                                     1100    F.M.     655
                                                     Rosharon, Tx.          77583